          Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 1 of 13
                                                                   USDCSD'.'lY
                                                                   DOCUMENT
  UNITED STATES DISTRICT COURT                                     ELECTRONICALL \ l ! l I
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------------- X
                                                                   DOC#:
                                                                           I
                                                                   DATE F-IL_E_D_:--:-~-:=rl-         I

                                                                                                     Ii
  EDWARD ROY CROFT, individually and on
  behalf of those similarly situated,                                ORDER GRANTING
                                                                     DEFENDANTS' MOTION TO
                                         Plaintiff,                  DISMISS
              -against-
                                                                     18-cv-5481 (AKH)
  METLIFE, INC., and METROPOLITAN LIFE
  INSURANCE COMPANY,

                                         Defendants.

  -------------------------------------------------------------- X



ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff Edward Roycroft ("plaintiff' ) brings this action against defendants

MetLife, Inc. and Metropolitan Life Insurance Company ("defendants") to recover interest

allegedly owed plaintiff because of a delay by defendants in paying plaintiffs retirement

benefits. This case follows acknowledged failures by defendants to contact individuals who

were eligible for retirement benefits under financial annuity products known as group annuity

contracts ("GACs"). Many GAC beneficiaries are still owed benefits. The complaint alleges

that defendants derived profits from and were unjustly enriched by the retention of assets owed

to these beneficiaries.

                 Plaintiff is not one of the beneficiaries for whom defendants' administration and

efforts to contact were inadequate. He was contacted by defendants, responded to the letter he

received, and, in 2012, received a cash payment in settlement of his benefits. Plaintiff

acknowledges this payment, but he alleges that he should have been paid years earlier, when he

retired from his job. In addition to seeking interest derived from the profit defendants allegedly
         Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 2 of 13



 gained through the payment delay, plaintiff asserts that he is owed an explanation of how his

 benefits were calculated.

                Plaintiff does not seek damages under a contract theory. Instead, plaintiff is

 seeking restitution (Compl.   ,r,r 102-04), unjust enrichment (Compl. ,r 105-06), and an accounting
 with respect to funds allegedly owed (Compl.     ,r,r 107-110).   Plaintiff also seeks to certify a class

 of similarly situated individuals. Comp1.   ,r,r 93-101.
                Before the Court is defendants' motion to dismiss. ECF 24. For the reasons that

follow, defendants' motion is granted.



                                             Background

        A.      Parties

               Plaintiff Edward Roycroft is a New Jersey resident. Compl.          ,r 23.   Plaintiff was

an annuitant under a MetLife Group Annuity Contract. Id.

               Defendant MetLife, Inc. is a Delaware corporation and a publically traded

company. Compl. ,r 24. MetLife, Inc. is the holding company of defendant Metropolitan Life

Insurance Company ("MLIC"). MLIC is a New York corporation and a provider of annuities.

        B.     Procedural History

               Plaintiff filed this action on June 19, 2018. ECF 6. On September 21, 2018,

plaintiff filed an amended complaint ("Compl."). ECF 23. On October 5, 2018, defendants filed

a motion to dismiss. ECF 24.

       C.      Factual Summary

               The following facts are taken largely from plaintiffs complaint, which I must

"accept[] as true" for the purpose of this motion. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                            2
         Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 3 of 13



                This case concerns beneficiaries of group annuity contracts (GACs), which are

 contracts issued by an insurance company to an employee retirement plan. Compl.              ,r 1.
 According to the complaint, GACs guarantee benefits to employees under the contract for life or

 for a set period of time. Id The complaint alleges that GACs enable companies to transfer risk

 and provide for employees' retirement benefits. Id According to the complaint, a GAC

 provider assumes complete responsibility for both paying benefits to retirees, including

 administrative management. Compl. ,r 33.

                The complaint alleges that, under the GA Cs, defendants were responsible for

maintaining identification and location information for beneficiaries. Compl.        ,r 45.   Plaintiff
alleges that payments were generally tied to beneficiaries' birthdays at age 65, unless the

beneficiary notified defendants that he or she had opted for an early retirement. Compl.              ,r 47.
               1.       MetLife' s Failure to Identify GAC Beneficiaries

               The complaint alleges that for 25 years, the company has failed to track and

contact beneficiaries. Compl.   ,r 5.   As many as 30,000 beneficiaries are owed as much as $500

million in annuity benefits. Id

               The complaint alleges that defendants had adopted the policy of sending

beneficiaries only two letters, one at age 65 and one at age 70 and one-half years, informing

them that they may be entitled to benefits. Compl.    ,r 5.   The letters were sent to beneficiaries'

last known addresses.

               If the beneficiary failed to respond to the letters, defendants did not engage in any

additional follow-up. The complaint alleges that if annuity benefits went unclaimed, defendants

presumed the beneficiary dead without checking public files and without contacting designated

secondary beneficiaries. Compl.    ,r 49.
                                                              3
         Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 4 of 13



                 When contacted by beneficiaries, defendants allegedly sent settlement forms

 which provided no explanation of the benefits owed, did not provide for accrued interest, and

 "represented a fraction of what was owed." Compl. ,i 6. The complaint further alleges that the

 letters sent to beneficiaries were generic and could be confused with junk mail, diminishing the

 likelihood that beneficiaries would respond. Compl. ,i 20.

                Defendants have begun to undertake remedial measures, including hiring third

party firms that specialize in locating missing beneficiaries. Compl. ,i 11. The complaint alleges

that defendants ' deficiencies in locating beneficiaries were "features[,] not bugs" of their

administration of the GACs. Compl. ,i 3. Plaintiff alleges that, as a result of failures to locate

beneficiaries, defendants were able to "convert annuity benefits for [their] own use and profit."

Id The complaint alleges that defendants have failed to pay interest owed on benefits.

Compl. ,i 3.

                2.      The Individual Plaintiffs Claim

                According to the complaint, plaintiff worked for Martindale-Hubbell from March

1970 to March 1999 and was a beneficiary of a MetLife GAC. Compl. ,i 76. The complaint

alleges that defendants were "responsible for paying certain annuity benefits to [plaintiff] upon

his retirement in 1999 ." Id The complaint does not allege that plaintiff or his employer

contacted defendants to notify them of plaintiffs early retirement, as required under the GAC.

Comp1. ,i 4 7. The complaint alleges that plaintiff was unaware that he was owed benefits.

Compl. ,i 76.

                In 2012, plaintiff alleges that he called defendants to inquire about benefits, and

that defendants responded by letter. Compl. ,i 78. The complaint alleges that on January 14,

2013, defendants issued plaintiff a check for $2,508.36 as a "lump sum payment in lieu of

                                                          4
              Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 5 of 13



    monthly annuity," which reflected a 20% federal income tax withholding from the "cash

    settlement value" of $3,135.46. Compl.              ,r 79.   The "cash settlement" election form advised,

    "You will receive a one-time payment. No other benefits will be payable to you under the

    contract." Greenfield Deel., Ex. D, ECF 26-4, at 7. Plaintiff alleges that the check did not

    contain any accrued interest. Id Plaintiff deposited the check. Id

                      Plaintiff seeks interest and other equitable relief under an unjust enrichment

    theory, based on the failure of defendants to timely pay the annuity benefits owed to plaintiff
                                                                                                    and
    similarly situated retirees. Compl.        ,r 8.   Plaintiff does not seek interest under a breach-of-contract

 theory. It seeks an accounting of the delayed annuity benefits and of the profits defendants

 derived from the delay of payment. Compl.                 ,r 9.   The complaint also seeks a court-supervised

 plan to provide expedited notice to beneficiaries. Id



                                                         Discussion

            A. The Dispute Is a Contractual Dispute and Cannot Be the Basis for an Unjust

                Enrichment Claim

                     "Under New York law, a plaintiff asserting a claim of unjust enrichment1 must

show that the defendant was enriched at the plaintif fs expense and that equity and good




1   Plaintiff's separate restitution claim is dismissed. "[R]estitution is the remedy for unjust
                                                                                                 enrichment, not a separate
basis for liability." US. ex rel. Kester v. Novartis Pharm. Corp., No. l l-cv-8196 (CM),
                                                                                         2014 WL 4401275, at *11
(S.D.N.Y. Sept. 4, 2014) (quoting State ofN.Y. v. SCA Servs., Inc., 761 F.Supp. 14, 15 (S.D.N.Y
                                                                                                . 1991) (emphasis
added)). As a result, "a plaintiff who establishes a prima facie case of unjust enrichment
                                                                                           is entitled to the equitable
remedy of restitution." Id.

                                                                        5
             Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 6 of 13



 conscience require the plaintiff to recover the enrichment from the defendant." ). Giordano v.

 Thomson, 564 F.3d 163, 170 (2d Cir. 2009) (citing Golden Pac. Bancorp v. FDIC, 375 F.3d 196,

 203 n.8 (2d Cir. 2004)); see also US. ex rel. Kester v. Novartis Pharm. Corp., No. 11-cv-8196

 (CM), 2014 WL 4401275, at *11 (S.D.N.Y. Sept. 4, 2014) ("An unjust enrichment claim

 requires that plaintiff prove "(l) that the defendant was enriched, (2) at the plaintiffs expense,

 and (3) it would be inequitable for the defendant to retain the benefit.")


                  Defendants argue that plaintiffs unjust enrichment claim should be dismissed,

 because a valid contract, the GAC, governs the subject matter of the dispute and the parties'

rights and obligations. "Under New York law, when a valid agreement governs the subject

matter of a dispute between parties, claims arising from that dispute are contractual; attempts to

repackage them as sounding in fraud, conversion, and other torts, as well as unjust enrichment,

implied and quasi contract, and quantum meruit, are generally precluded, unless based on a duty

independent of the contract." Poplar Lane Farm LLC v. Fathers of Our Lady of Mercy, 449 F.

App'x 57, 59 (2d Cir. 2011); see also Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, 631

F.3d 42, 54 (2d Cir. 2011) ("The theory of unjust enrichment lies as a quasi-contract claim. It is

an obligation the law creates in the absence of any agreement.") (emphasis added) (quoting

Goldman v. Metro. Life Ins. Co., 5 N.Y.3d 561, 572, 841 N.E.2d 742, 746 (2005)); Clark-

Fitzpatrick, Inc. v. Long Island R. Co., 70 N.Y.2d 382,388 ,516 N.E.2d 190, 193 (1987) ("The

existence of a valid and enforceable written contract governing a particular subject matter

ordinarily precludes recovery in quasi contract for events arising out of the same subject

matter.").




                                                         6
          Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 7 of 13



                 Plaintiff acknowledges that there was a contract, the GAC, and that he was a

 beneficiary of the contract. Instead, plaintiff makes two arguments in an attempt to distingu
                                                                                               ish
 its unjust enrichment claim from the contract. First, plaintiff argues that its claims fall outside

 the scope of the contract. Opp. at 7. Second, plaintif f takes the position that the remedy

 distinguishes the dispute' s subject matter. According to plaintiff, its unjust enrichment claim

 seeks to recover the profit that defendants derived by retaining assets owed to the class.
                                                                                            Plaintiff
 takes the position that because unjust enrichment is an equitable claim, and the remedy is

 distinct, it lies outside the scope of the contract. Plaintiff's arguments lack merit.

                 Scope. Plaintiff first argues that the GAC does not control the case, because

 plaintif fs employer, not plaintiff, was party to the contract. Plaintiff also argues that issues
                                                                                                   in
this case were not covered by the GAC and lie outside its scope. These issues include

defendants' obligations after failing to pay annuity benefits and defendants' alleged obligatio
                                                                                                ns
to pay interest to beneficiaries.

                To the extent that defendants came to possess the $500 million in capital, it did so

pursuant to contracts, the GACs. Similarly, to the extent that defendants were deficient in

meeting their obligations to track and compensate beneficiaries, they were deficient in their

obligations under the GACs, that is, under the contracts. The existence of a contract was
                                                                                          also
consistent with the understanding of the plaintiff when he agreed to a "cash settlement" with

defendants in satisfaction of defendants' obligations under the GAC. Letter, ECF 26-4.

Defendants' paperwork explicitly referred to the relevant GAC covering plaintiff. Letter,
                                                                                          ECF
26-4. Moreover, the letter and materials expressly contemplated and advised that "[n]o other

benefits will be payable to you under the contract." Letter, ECF 26-4, at 3.



                                                          7
         Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 8 of 13



                 Remedies. Plainti ff also argues that differing remedies distinguish the claims.

 Again, this argument is unpersuasive. The differences in remedies between contrac
                                                                                   tual and
 equitable claims are real, but this distinction is in no way responsive to the general
                                                                                        rule that the
 existence of a contract precludes quasi-contractual claims. None of the cases
                                                                               cited by plaintiff
 supports the proposition that the differing remedies between contractual and unjust
                                                                                     enrichment
 claims enables a distinct claim for unjust enrichment even in the context of a
                                                                                   contract. Nor does
 plainti ff explain the seeming inconsistency of the many cases that hold that the
                                                                                     existence of a
 contract precludes equitable claims despite the different remedies available. See,
                                                                                    e.g., Goldman
 v. Metro. Life Ins. Co., 5 N.Y.3d 561,57 2, 841 N.E.2d 742, 746 (2005); see
                                                                             also Poplar Lane
 Farm, 449 F. App'x at 59 (finding claims arising from dispute to be contrac
                                                                             tual where a valid
 agreement governs the dispute 's subject matter and rejecting "attempts to repacka
                                                                                    ge" claims in
fraud, conversion, or unjust enrichment).

                Alternative Pleading. Plaintiff cites authority for the proposition that a plainti
                                                                                                   ff
can assert both contractual and unjust enrichment claims at the pleading stage.
                                                                                     The general rule
that a valid agreement governing the subject matter of a dispute precludes unjust
                                                                                  enrichment
claims "does not apply[,] 'where there is a bona fide dispute as to the existence
                                                                                  of a contract or
where the contract does not cover the dispute in issue." ' Poplar Lane Farm, 449
                                                                                 F. App'x at 59.
Put another way, courts allow pleading in the alternative, a hypothetical in which
                                                                                   there is no
contract or the subject matter of the controversy lies outside the contract's scope.

               This case contains no such controversy. Here, plainti ff does not dispute the

existence of the contract and cannot effectively argue that the subject matter,
                                                                                  that is, the taking in
of premiums and the paying out of benefits, lies outside the contract. Cf Am.
                                                                              Tel. & Util.
Consultants, Inc. v. Beth Israel Med. Ctr., 307 A.D.2d 834, 835, 763 N.Y.S.
                                                                            2d 466 (2003)
                                                          8
          Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 9 of 13



 ([W]here there is a bona fide dispute as to the existence of a contract or where the contract does

 not cover the dispute in issue, plaintiff may proceed upon a theory of quantum meruit. ").

                 For these reasons, plaintiffs unjust enrichment and restitution claims are

 dismissed.

         B.      Plaintiff's Accounting Claim and the Fiduciary Relationship

                 Both parties acknowledge that "the right to an accounting is premised upon the

 breach of a confidential or fiduciary relationship with respect to property in which the plaintiff

has an interest." ESL Inc. v. Coastal Power Prod. Co., 995 F. Supp. 419,436 (S.D.N.Y. 1998).

"[A] fiduciary relationship 'exists only when a person reposes a high level of confidence and

reliance in another."' Muller-Paisner v. TIAA, 528 F. App'x 37, 39 (2d Cir. 2013).

                Under this definition, plaintiff has not plausibly alleged that a fiduciary duty

existed. Plaintiff, as a third party beneficiary to the GAC, placed no trust or confidence in

defendants or their expertise. In fact, plaintiff alleges that he was unaware that he was owed

retirement benefits by defendants. Further, unlike Muller-Paisner v. TIAA, defendants made no

specific statements to induce trust or reliance by plaintiff. 528 F. App'x 39.

                Under New York law, the general rule is that "the relationship between the parties

to a contract of insurance is strictly contractual in nature" and that "no special relationship of

trust or confidence arises out of an insurance contract between the insured and the insurer; the

relationship is legal rather than equitable." Batas v. Prudential Ins. Co. ofAm., 281 A.D.2d 260,

264, 724 N.Y.S.2d 3, 7 (N.Y. App. ~iv. 1st Dep't 2001).

                "New York courts do not follow a per se rule prohibiting the recognition of

a fiduciary relationship in the insurance context," but a plaintiff still must allege facts indicating

a "relationship closer than arm's-length." Phillips v. Am. Int'! Grp., Inc., 498 F. Supp. 2d 690,

                                                           9
         Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 10 of 13



  695-96 (S.D.N.Y. 2007) (quoting Dornberger v. Metropolitan Life Ins. Co., 961
                                                                                F. Supp. 506,
  546 (S.D.N.Y. 1997)). Plaintiff's references to defendants' responsibilities as
                                                                                  insurer and to
 defendants' purported annuities expertise are unavailing. In Phillips v. Am. Int'/
                                                                                    Grp., Inc.,
 Judge Rakoff concluded on a Fed. R. Civ. P. 12(b)(6) motion that plaintiff's conclus
                                                                                      ory
 allegations about defendants' apparent expertise in annuities were insufficient
                                                                                 to create a
 fiduciary relationship between the plaintiff annuitant and insurer. 498 F. Supp.
                                                                                  2d at 696.
         C.      MetLife, Inc.'s Liability

                 Plaintiff has also failed to state a claim against MLIC' s corporate parent, MetLif
                                                                                                     e,
 Inc. Broadly construed, plaintiff's allegations present three possible theories
                                                                                 for MetLif   e's
 liability as corporate parent: 1) direct liability theory grounded in MetLife, Inc.'s
                                                                                       participation in
 administering the GACs, 2) an alter ego or corporate veil-piercing theory, and
                                                                                3) an agency
 theory, construing MLIC as MetLife, Inc.'s agent. See Kiobel v. Royal Dutch
                                                                             Petroleum Co.,
621 F.3d 111, 194 (2d Cir. 2010), aff'd, 569 U.S. 108 (2013).

                Direct liability Theory. Plaintiff alleges that both MetLife, Inc. and MLIC were

responsible for the failure to track and pay beneficiaries. Defendants take the
                                                                                position that
plainti ff has not plausibly alleged a claim against MetLife, Inc., because MLIC,
                                                                                     its subsidiary,
offered and administered the GAC at issue in the case, not MetLife, Inc.

                Plaintiff relies on MetLife, Inc.'s December 15, 2017 Form 8-K, which states
                                                                                             that
"'MetL ife,' the 'Comp any,' 'we,' 'our' and 'us' refer to MetLife, Inc., a Delawa
                                                                                   re corporation
incorporated in 1999, its subsidiaries and affiliates." Greenfield Deel. Ex. A,
                                                                                ECF 17-1, at 5.
The Form 8-K also explains that "we are improving the process used to locate
                                                                             a small subset of
our total group annuitant population" and that "[w]e are making our process more
                                                                                 robust to
include a wider set of search techniques." Id Defendants interpret these stateme
                                                                                 nts to refer only
                                                         10
         Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 11 of 13



  to MLIC. Defend ants' specific arguments on the language of the Form 8-K
                                                                           and the call are not
  particularly persuasive. The Form 8-K is a filing on issues of securities, reporti
                                                                                     ng on a
  consolidated basis. Defend ants' reports in the Form 8-K of ameliorative activity
                                                                                    ("we are
 improving," "we are making our process more robust") are, however, hardly
                                                                           tantamount to
 admissions of "direct participation in [violative] conduct," as plainti ff propos
                                                                                   es. Moses v.
 Citicorp Mortg., Inc., 982 F. Supp. 897,90 3 (E.D.N.Y. 1997).

                 Defendants cite authority for the proposition that "[l]iability is never impose
                                                                                                 d
 solely upon the fact that a parent owns a controlling interest in the shares of
                                                                                 a subsidiary."
 Wiseman v. ING Groep, NV., No. 16-cv-07587 (AJN), 2017 WL 4712417, at
                                                                       *12 (S.D.N.Y.
 Sept. 28, 2017); see also Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111,
                                                                              194 (2d Cir.
 2010), aff'd, 569 U.S. 108 (2013) (''It is a general principle of corporate law
                                                                                 deeply ingrained in
 our economic and legal systems that a parent corporation ... is not liable for
                                                                                the acts of its
 subsidiaries.") (quoting United States v. Bestfoods, 524 U.S. 51, 61 (1998)).

                Plainti ff also argues that liability is established because the letter sent to plainti
                                                                                                        ff
contained the MetLife logo. It is established law that a corporate parent cannot
                                                                                 be liable for a
subsidiary corpora tions' acts "merel y because the two used the same brand name
                                                                                 or even
'collab orated on certain aspects of a transac tion."' Wiseman v. ING Groep,
                                                                             N V., 2017 WL
4 71241 7, at * 12. For these reasons, plaintif f's references to a single MetLif
                                                                                  e brand and the
MetLife logo on the letter sent plaintif f are unpersuasive.

                Alter Ego Theory. Plainti ff's claims for liability similarly fail under an alter ego

theory. Plainti ff does not allege fraud, nor do plainti ff's allegations suppor t
                                                                                   the inference of
"compl ete domination" of MLIC by MetLife, Inc. that would render the subsidi
                                                                              ary a "mere alter
ego." "[A] parent company can be held liable if the subsidiary compa ny is a
                                                                             mere alter ego of
                                                           11
         Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 12 of 13



  the parent. Wiseman v. ING Groep, NV, No. 16-cv-07587 (AJN), 2017 WL 471241
                                                                              7, at *12
  (S.D.N.Y. Sept. 28, 2017) ("To make out such a claim, the plainti ff must demon
                                                                                  strate that '(1)
 the owner exercised such control that the corporation has become a mere instrum
                                                                                 entality of the
 owner, who is the real actor; (2) the owner used this control to commit a fraud
                                                                                 or 'other wrong' ;
 and (3) the fraud or wrong results in an unjust loss or injury to the plaintiff.'").
                                                                                      In the absence of
 fraud allegations, an alter ego theory necessarily fails.

                 Agency Theory. Nor does the plainti ff allege facts suggesting that MLIC and

 MetLife, Inc. had an agency relationship. According to the Restatement (Secon
                                                                               d) of Agency § 1,
 agency is defined as "the fiduciary relationship which results from the manife
                                                                                station of    consent
 by one person to another that the other shall act on his behalf and subject to his
                                                                                    control, and
 consent by the other so to act." "Ordinarily, subsidiary corporations are not deemed
                                                                                      to be the
 agents of their corporate parents." Kiobel v. Royal Dutch Petroleum Co., 621
                                                                              F.3d at 194
 (observing the absence of any allegation of an agreement establishing an agency
                                                                                 relationship).
Nor can the cited statements by MetLife, Inc. create the inference of ratification
                                                                                   or establish an
agency relationship. See id. ("The allegations that [the parent] approved certain
                                                                                  conduct
undertaken by [the subsidiary] does not show an agency relationship.").

                Plainti ffs cited authority is of no assistance. For example, in finding liability
                                                                                                   for
the corporate parent, courts have pointed to disclosures showin g"[a]ll of our
                                                                               banking
subsidiaries are under common control of [parent]," as well as allegations of commo
                                                                                    n
management and linked financial reporting. Cassese v. Washington Mut., Inc.,
                                                                             262 F.R.D. 179,
185 (E.D.N. Y. 2009). These indicia are lacking here.

                As a result, I conclude that plaintiffs have also failed to state a claim against

MetLife, Inc.

                                                          12
         Case 1:18-cv-05481-AKH Document 33 Filed 01/15/19 Page 13 of 13




                                            Conclusion

               For the reasons stated herein, plaintiff fails to state a claim against either MLIC or

MetLife, Inc. Defendants ' motion to dismiss is granted. Oral argument scheduled for January

22, 2019 is unnecessary and is cancelled. The clerk shall terminate the motions (ECF 15, 24),

enter judgment for defendants, and close the case.



         SO ORDERED.

Dated:        Janu"',../4 2019
                   f
              New qrl, New York

                       l
                                                         ~  ' United States District Judge




                                                       13
